DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Cook (Reg. No. 56098) on 8/22/2022.
The application has been amended as follows: 
On lines 5-6 of claim 1, “that is dequenched upon intracellular localization” has been replaced with --that is configured to be dequenched upon intracellular localization--.
On line 21 of claim 1, “specific pharmacokinetics model” has been replaced with --specific pharmacokinetic model--. 
On line 22 of claim 1, “background calibration images of the corresponding internal organ tissue;” has been replaced with --background calibration images of corresponding internal organ tissue;--. 
On lines 5-6 of claim 11, “that is dequenched upon intracellular localization” has been replaced with --that is configured to be dequenched upon intracellular localization--.
On lines 21-22 of claim 1, “background calibration images of the corresponding internal organ tissue;” has been replaced with --background calibration images of corresponding internal organ tissue;--. 
Claim 27 has been cancelled. 
Claim 28 has been cancelled. 
Claim 29 has been cancelled. 
Claim 30 has been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended to incorporate additional limitations that differentiate the claim from the prior art references of record and the applicant’s arguments presented in the remarks of 6/30/2022 are persuasive. Presently, the examiner’s amendments above further clarify the claim language and render the claim in condition for allowance. In addition, independent claim 11 similarly overcomes the prior art of record and is allowable with the present examiner’s amendments. For these reasons, the application is in condition for allowance. Independent claim 1 is directed to a tumor-targeted photoactivatable immunoconjugate treatment, imaging, and image analysis method that evaluates the change in micrometastases in a treatment region. In contrast with other prior art references, the claimed invention includes a dequenching of the immunoconjugate upon intracellular localization into micrometastases and renders the invention nonobvious over the prior art references of record. The amended claim limitation of “that is dequenched upon intracellular localization into micrometastases in the tissue region” provides for a narrower claiming of the molecule to be administered to the patient and how the compound reacts in a target tissue, and limits the invention in a way that differentiates from other prior art references. 
Further regarding claim 1, the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. Applicant’s persuasive arguments in the remarks of 6/30/2022 include:
“Claim 1 recites "administering to the subject a detectably effective amount of a tumor-targeted photoactivatable immunoconjugate, wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative that is dequenched upon intracellular localization into micrometastases in the tissue region" (emphasis added). Applicant submits that Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Rivzi, either alone or in combination, fail to teach or suggest at least this feature recited in claim 1. Notably, the present application discusses the concept of "always on" immunoconjugates as used in Mitsunaga.”
“The Office Action relies primarily upon Mitsunaga with respect to the tumor-targeted photoactivatable immunoconjugate that is dequenched upon intracellular localization into micrometastases in the tissue region as recited in claim 1. However, because Mitsunaga teaches "always on" immunoconjugates, Mitsunaga cannot properly be relied upon as teaching the tumor-targeted immunoconjugate of claim 1. Moreover, none of the additionally cited references of Ardeshirpour, Zhong, Frost, Graf, and Rizvi teach or suggest the use of such an immunoconjugate to perform the method recited in claim 1, and accordingly do not cure the deficiency of Mitsunaga.”
Therefore, the applicant’s arguments directed to the previous prior art references of record are persuasive. 
For these reasons, independent claim 11 similarly overcomes the prior art of record and are allowable.
Dependent claims 4-6, 8-10, 12-15, 20-22, and 24 are dependent upon independent claims 1 or 11 and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al. (U.S. Pub. No. 20120253191) teaches to a porphyrin based nanovesicle for photothermal therapy, which is a similar type of treatment used in the claimed invention, but a different type of compound. The reference further teaches to a dequenching process (paragraph [0118]), but does not further teach towards the imaging process of the other references. 
Hasan (U.S. Pub. No. 20070020272) teaches to a photosensitizer immunoconjugate compound for treatment in photodynamic therapy that relies on dequenching upon intracellular localization into the target cells ([0101]; [0163]). The reference fails to further teach toward the imaging process of the other references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791